UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4257


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CURTIS JERMAINE MALLOY, a/k/a Quest,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00362-BO-1)


Submitted:   December 18, 2012            Decided:   January 16, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Curtis      Jermaine        Malloy    pled    guilty    without      a    plea

agreement to distribution of a quantity of crack cocaine, 21

U.S.C.    § 841(a)(1)           (2006).           Subsequently,       he    pled   guilty

pursuant to a plea agreement to distribution of five grams or

more of crack cocaine and witness tampering, 18 U.S.C. § 1512(b)

(2006).       Malloy was sentenced to 180 months on each count, to

run concurrently.

              He now appeals.              His attorney has filed a brief in

accordance      with      Anders     v.    California,       386 U.S. 738   (1967),

claiming that Malloy should have received a reduction in his

offense   level        based      upon     acceptance       of   responsibility,         but

stating that there are no meritorious issues for review.                           Malloy

has   filed    a    pro    se    brief,     also    claiming       entitlement     to    the

reduction.      We affirm.

              We review a sentence for reasonableness, applying an

abuse-of-discretion standard.                 Gall v. United States, 552 U.S.
38, 51 (2007).            This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                              Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

We first decide whether the district court correctly calculated

the   defendant’s         advisory       Guidelines    range,      considered      the    18

U.S.C.    § 3553(a)          (2006)        factors,        analyzed    the      arguments

presented      by    the        parties,     and     sufficiently          explained     the

                                              2
selected sentence.                Id. at 575-76; see United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009).                              If the sentence is free of

significant       procedural            error,         we    then      review        the    substantive

reasonableness of the sentence.                         Lynn, 592 F.3d at 575.

              Malloy contends that the district court erred when it

refused      to   reduce       his       offense           level       based    on    acceptance          of

responsibility.              We    review         the       denial      of     the    adjustment         for

clear error.            United States v. Dugger, 485 F.3d 236, 239 (4th

Cir.    2007).           To       receive         a    reduction,            the     defendant          must

establish,        “by    a    preponderance                of   the      evidence          that    he    has

clearly       recognized             and          affirmatively                accepted           personal

responsibility          for       his    criminal           conduct.”           United       States       v.

Nale,   101 F.3d 1000,       1005         (4th      Cir.      1996).           Because       the

sentencing        court       “is       in    a       unique       position          to     evaluate       a

defendant’s        acceptance            of    responsibility,”                USSG       § 3E1.1       cmt.

n.5,    we    afford          great          deference          to      the     district           court’s

determination.          Dugger, 485 F.3d at 239.

              Testimony            at     sentencing             established               that,     while

awaiting      sentencing,               Malloy        wrote        a    letter        to     a     friend,

instructing the friend to place two guns in an abandoned house.

Malloy stated his intention to inform authorities of the guns’

location      and   to        place      responsibility                for     the    firearms          upon

another individual who at the time was awaiting sentencing on

federal      charges.             Malloy      confessed            that      his     purpose       was    to

                                                       3
shorten his own sentence by providing this false information.

Such conduct is inconsistent with that of a defendant who has

recognized and accepted personal responsibility for his crimes.

Accordingly, we conclude that the district court did not clearly

err in denying the reduction for acceptance of responsibility.

We   further   find    that    Malloy’s       sentence      is     procedurally     and

substantively reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore   affirm     Malloy’s      convictions       and       sentence.     The

motion to dismiss the appeal is denied.                      This court requires

that counsel inform Malloy, in writing, of his right to petition

the Supreme Court of the United States for further relief.                          If

Malloy requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may then move

in   this    court    for    leave   to       withdraw      from      representation.

Counsel’s motion must state that a copy of the motion was served

on Malloy.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented        in    the    materials

before   the   court   and    argument        would   not    aid      the    decisional

process.

                                                                               AFFIRMED



                                          4